  Case: 4:20-cv-01816-SRC Doc. #: 4 Filed: 03/11/21 Page: 1 of 10 PageID #: 12


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                        )
                                                   )
                 Plaintiff,                        )
                                                   )
      v.                                           )           Case No. 4:20-CV-1816 SRC
                                                   )
CORIZON, et al.,                                   )
                                                   )
                 Defendants.                       )


                                     Memorandum and Order

       Self-represented plaintiff Joseph Michael Devon Engel (registration no. 1069055), an

inmate at Missouri Eastern Correctional Center (“MECC”), brings this action under 42 U.S.C. §

1983 for alleged violations of his civil rights. The matter is now before the Court upon the motion

of Engel for leave to proceed in forma pauperis, or without prepayment of the required filing fees

and costs. Doc. 2. Having reviewed the motion and the financial information submitted in support,

the Court has determined that Engel lacks sufficient funds to pay the entire filing fee and will

assess an initial partial filing fee of $1.00. See 28 U.S.C. § 1915(b)(1). Furthermore, after

reviewing the complaint, the Court will dismiss this case without prejudice for failure to state a

claim upon which relief may be granted, and for being frivolous and malicious. See 28 U.S.C. §

1915(e)(2)(B).

                                     Initial Partial Filing Fee

       Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner’s

account, or (2) the average monthly balance in the prisoner’s account for the prior six-month
  Case: 4:20-cv-01816-SRC Doc. #: 4 Filed: 03/11/21 Page: 2 of 10 PageID #: 13


period. After payment of the initial partial filing fee, the prisoner is required to make monthly

payments of 20 percent of the preceding month’s income credited to the prisoner’s account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly

payments to the Clerk of Court each time the amount in the prisoner’s account exceeds $10, until

the filing fee is fully paid. Id.

        In his affidavit in support of his request to proceed in forma pauperis, Engel states that he

receives “$7.50 monthly” but that he “only get[s] 5.00 dollars [a] month.” Doc. 2 at 1.          Engel

has not submitted a certified prison account statement in this case. Based on the financial

information Engel has submitted, the Court will assess an initial partial filing fee of $1.00. See

Henderson v. Norris, 129 F.3d 481, 484 (8th Cir. 1997) (when a prisoner is unable to provide the

Court with a certified copy of his prison account statement, the Court should assess an amount

“that is reasonable, based on whatever information the court has about the prisoner’s finances.”).

Any claim that Engel is unable to pay $1.00 must be supported by a certified copy of his inmate

account statement that details his inmate account for the six-month period immediately preceding

the filing of the complaint.

                                    Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court may dismiss a complaint filed in forma pauperis

if the action is frivolous or malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief against a defendant who is immune from such relief. When reviewing a

complaint filed by a self-represented person under 28 U.S.C. § 1915, the Court accepts the well-

pleaded facts as true, White v. Clark, 750 F.2d 721, 722 (8th Cir. 1984), and it liberally construes

the complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner, 404 U.S. 519, 520

(1972). A “liberal construction” means that if the essence of an allegation is discernible, the district

court should construe the plaintiff’s complaint in a way that permits the claim to be considered



                                                  -2-
  Case: 4:20-cv-01816-SRC Doc. #: 4 Filed: 03/11/21 Page: 3 of 10 PageID #: 14


within the proper legal framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015).

However, even self-represented plaintiffs are required to allege facts which, if true, state a claim

for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980); see also

Stone v. Harry, 364 F.3d 912, 914–15 (8th Cir. 2004) (refusing to supply additional facts or to

construct a legal theory for the self-represented plaintiff).

       To state a claim for relief, a complaint must plead more than “legal conclusions” and

“[t]hreadbare recitals of the elements of a cause of action [that are] supported by mere conclusory

statements.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must demonstrate a plausible

claim for relief, which is more than a “mere possibility of misconduct.” Id. at 679. “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”           Id. at 678.

Determining whether a complaint states a plausible claim for relief is a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense. Id. at 679.

       An action is frivolous if it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989). While federal courts should not dismiss an action commenced

in forma pauperis if the facts alleged are merely unlikely, the court can properly dismiss such an

action as factually frivolous if the facts alleged are found to be “clearly baseless.” Denton v.

Hernandez, 504 U.S. 25, 32-33 (1992) (quoting Neitzke, 490 U.S. at 327). Allegations are “clearly

baseless” if they are “fanciful,” “fantastic,” or “delusional.” Id. (quoting Neitzke, 490 U.S. at 325,

327, 328). “As those words suggest, a finding of factual frivolousness is appropriate when the

facts alleged rise to the level of the irrational or the wholly incredible, whether or not there are

judicially noticeable facts available to contradict them.” Id. at 33.

       An action is malicious when it is undertaken with the intent to harass or if it is part of a

longstanding pattern of abusive and repetitious lawsuits. See Lindell v. McCallum, 352 F.3d 1107,



                                                 -3-
  Case: 4:20-cv-01816-SRC Doc. #: 4 Filed: 03/11/21 Page: 4 of 10 PageID #: 15


1109 (7th Cir. 2003); In re Tyler, 839 F.2d 1290, 1293 (8th Cir. 1988) (per curiam); see also

Cochran v. Morris, 73 F.3d 1310, 1316 (4th Cir. 1996) (discussing that when determining whether

an action is malicious, the Court need not consider only the complaint before it but may consider

the plaintiff’s other litigious conduct).

                                             Background

        Engel is a prisoner and a frequent filer in the United States District Court for the Eastern

District of Missouri over the last few months, having initiated over 130 civil actions. As of

December 21, 2020, at least three of Engel’s civil actions were dismissed for one of the reasons

enumerated in 28 U.S.C. § 1915(e). See Engel v. Governor of Missouri, No. 1:20-cv-217-HEA

(E.D. Mo. dismissed Dec. 15, 2020); Engel v. United States of America, No. 4:20-cv-1742-MTS

(E.D. Mo. dismissed Dec. 18, 2020); Engel v. Missouri Courts, No. 4:20-cv-1258-SPM (E.D. Mo.

dismissed Dec. 21, 2020). Therefore, for cases filed December 22, 2020 and after, Engel is subject

to the Prison Litigation Reform Act of 1996, 28 U.S.C. § 1915(g), which limits a prisoner’s ability

to proceed in forma pauperis, or without prepayment of fees and costs. However, this case was

filed by Engel around December 17, 2020, before he received his third 28 U.S.C. § 1915(e)(2)(B)

dismissal.

                                            The Complaint

        Engel is currently incarcerated at Missouri Eastern Correctional Center (“MECC”);

however, when he filed this suit, Engel was incarcerated at Eastern Reception, Diagnostic and

Correctional Center (“ERDCC”) in Bonne Terre, Missouri. Engel seeks relief in this matter under

42 U.S.C. § 1983 against three defendants: (1) Corizon; (2) ERDCC; and (3) MODOC (Missouri

Department of Corrections). Doc. 1 at 1. He sues these three defendants in both their individual

and official capacities. Id.




                                                -4-
    Case: 4:20-cv-01816-SRC Doc. #: 4 Filed: 03/11/21 Page: 5 of 10 PageID #: 16


         Engel, who describes himself as a sovereign citizen, prepared his pleading on a form §

1983 complaint from the Western District of Missouri Court. His “Statement of Claim” is as

follows:

         On 11-3-20 7HU ERDCC 1pm Corizon Medical is still refusing my snack bags and
         blood sugar checks [-] this has been going on since 8-13-20. I have been on snack
         bags [and] blood sugars since 2003 [-] now medical refuses.

Id. at 3.

         Where the form complaint asks plaintiff to briefly state his “legal theory or cite appropriate

authority,” plaintiff writes: “My Health, Mental Health, Freedom, Sourvin Citizn, mind raping, 1st

Amendment.” Id. For relief, plaintiff requests 250 trillion dollars.1 Id. at 1-2, 4.

                                                     Discussion

         Having carefully considered the instant complaint, as well as Engel’s recent history of

engaging in abusive litigation practices, the Court finds this case subject to dismissal under 28

U.S.C. § 1915(e)(2)(B) for failure to state a claim upon which relief may be granted, and for being

frivolous and malicious.

         As an initial matter, the Court notes that Engel’s alleged status as a sovereign citizen of

Alaska does not excuse him from meeting basic pleading requirements or satisfying the standard

of 28 U.S.C. § 1915(e)(2). Claims of a “sovereignty” nature completely lack merit and have been

summarily rejected as frivolous by the Eighth Circuit and other federal courts. See United States

v. Hart, 701 F.2d 749, 750 (8th Cir. 1983) (characterizing as frivolous an appeal in tax case

challenging government’s jurisdiction over “sovereign citizen”); United States v. Sterling, 738

F.3d 228, 233 n. 1 (11th Cir. 2013); United States v. Benabe, 654 F.3d 753, 761–67 (7th Cir. 2011)



1
 Engel also included in the ‘Relief’ section of the complaint (after his 250 trillion-dollar request): “Bramlett Kennett
1287573 1 million dollars.” Doc. 1 at 4. To the extent that Engel is attempting to assert a claim for another
prisoner, such claims are not allowed. A non-attorney pro se litigant may not represent someone else in federal
court. See 28 U.S.C. § 1654 (stating that in all United States courts, “the parties may plead and conduct their own
cases personally or by counsel”).


                                                         -5-
  Case: 4:20-cv-01816-SRC Doc. #: 4 Filed: 03/11/21 Page: 6 of 10 PageID #: 17


(collecting cases rejecting claims of individual sovereignty including claims of a “sovereign

citizen” or a “secured-party creditor”).

         Based on a liberal reading of the complaint, the Court construes Engel’s allegations as a

claim of inadequate medical care. The Eighth Amendment’s prohibition on cruel and unusual

punishment protects prisoners from deliberate indifference to serious medical needs. Luckert v.

Dodge Cty., 684 F.3d 808, 817 (8th Cir. 2012). To survive initial review, a plaintiff must plead

facts sufficient to state a plausible claim for deliberate indifference to serious medical needs. See

Estelle v. Gamble, 429 U.S. 97, 106 (1976); Camberos v. Branstad, 73 F.3d 174, 175 (8th Cir.

1995). Allegations of mere negligence in giving or failing to supply medical treatment will not

suffice. Estelle, 429 U.S. at 106. Nor will a prisoner’s “mere disagreement with treatment

decisions” support a claim of deliberate indifference to a prisoner’s serious medical needs. Jones

v. Minnesota Dep’t of Corr., 512 F.3d 478, 482 (8th Cir. 2008).

         Instead, a prisoner must allege that he suffered objectively serious medical needs and that

defendants actually knew of, but deliberately disregarded those needs. Dulany v. Carnahan, 132

F.3d 1234, 1239 (8th Cir. 1997). A “serious medical need” is “one that has been diagnosed by a

physician requiring treatment, or one that is so obvious that even a layperson would easily

recognize the necessity for a doctor’s attention.” Holden v. Hirner, 663 F.3d 336, 342 (8th Cir.

2011).

         Here, Engel alleges that “Corizon Medical” denied him snack bags and blood-sugar checks

over an approximate three-month period. Although Engel asserts that he had been provided snack

bags and blood checks for many years prior, he does not name a serious medical need from which

he suffers that requires these treatments. He also does not allege that any defendant is aware that

he has a serious medical need requiring such treatments. In addition, Engel does not specify any

injury from which he has suffered as a result of this denial. An action pursuant to 42 U.S.C. §



                                                -6-
  Case: 4:20-cv-01816-SRC Doc. #: 4 Filed: 03/11/21 Page: 7 of 10 PageID #: 18


1983 is a tort claim, and a plaintiff must suffer some actual injury before he can receive

compensation. Irving v. Dormire, 519 F.3d 441, 448 (8th Cir. 2008). For all of these reasons, the

allegations of the complaint fail to state an Eighth Amendment claim for deliberate indifference to

a serious medical need.

        As to defendant Corizon, “[a] corporation acting under color of state law . . . will not be

liable on a respondeat superior theory.” Smith v. Insley’s Inc., 499 F.3d 875, 880 (8th Cir. 2007)

(citing Sanders v. Sears, Roebuck & Co., 984 F.2d 972, 975–76 (8th Cir. 1993)). Rather, to support

a claim against a corporation like Corizon, the plaintiff “must show that there was a policy, custom,

or official action that inflicted an actionable injury.” Johnson v. Hamilton, 452 F.3d 967, 973 (8th

Cir. 2006); Sanders, 984 F.2d at 975–76 (stating that a corporation acting under color of state law

will only be held liable where “there is a policy, custom or action by those who represent official

policy that inflicts an injury actionable under § 1983”). The complaint does not contain any

allegations that a Corizon policy or custom was responsible for the alleged violations of Engel’s

constitutional rights. As a result, the complaint fails to state a claim upon which relief can be

granted as to defendant Corizon.

        As to defendants ERDCC and MODOC, plaintiff does not mention either of these

defendants by name in his allegations. “Liability under § 1983 requires a causal link to, and direct

responsibility for, the deprivation of rights.” Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir.

1990); see also Martin v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985) (to be cognizable under §

1983, a claim must allege that the defendant was personally involved in or directly responsible for

the incidents that deprived the plaintiff of his constitutional rights). Plaintiff does not allege, with

any specificity, that either of these defendants did anything to violate his rights. See Potter v.

Clark, 497 F.2d 1206, 1207 (7th Cir. 1974) (“Where a complaint alleges no specific act or conduct

on the part of the defendant and the complaint is silent as to the defendant except for his name



                                                 -7-
  Case: 4:20-cv-01816-SRC Doc. #: 4 Filed: 03/11/21 Page: 8 of 10 PageID #: 19


appearing in the caption, the complaint is properly dismissed, even under the liberal construction

to be given pro se complaints”); see also Krych v. Hvass, 83 F. App’x 854, 855 (8th Cir. 2003)

(affirming dismissal of pro se complaint against defendants who were merely listed as defendants

in the complaint and there were no allegations of constitutional harm against them).

       Also, MODOC is not a suable defendant under § 1983. “Section 1983 provides for an

action against a ‘person’ for a violation, under color of law, of another’s civil rights.” McLean v.

Gordon, 548 F.3d 613, 618 (8th Cir. 2008). See also Deretich v. Office of Admin. Hearings, 798

F.2d 1147, 1154 (8th Cir. 1986) (stating that “[§] 1983 provides a cause of action against persons

only”). However, “neither a State nor its officials acting in their official capacity are ‘persons’

under § 1983.” Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989). Furthermore, an

agency exercising state power is also not a person subject to suit under § 1983. See Barket, Levy

& Fine, Inc. v. St. Louis Thermal Energy Corp., 948 F.2d 1084, 1086 (8th Cir. 1991). Moreover,

the Eleventh Amendment bars suit against a state or its agencies for any kind of relief, including

monetary damages. Monroe v. Arkansas State Univ., 495 F.3d 591, 594 (8th Cir. 2007).

       Furthermore, this action is also subject to dismissal as factually frivolous because Engel’s

allegations lack an arguable basis in either law or in fact. In the complaint, Engel alleges he is

entitled to recover hundreds of trillions of dollars in damages from three entities for a claim that

entirely lacks factual support. Such demands and allegations rise to the level of the irrational or

wholly incredible. The Court therefore concludes that Engel’s allegations and requested relief are

“clearly baseless” under the standard articulated in Denton. 504 U.S. 25, 31 (1992).

       Finally, the Court also dismisses this action because it appears to be malicious. See

Spencer v. Rhodes, 656 F. Supp. 458, 461-63 (E.D.N.C. 1987), aff’d 826 F.2d 1061 (4th Cir.

1987) (an action is malicious when it is undertaken for the purpose of harassing the defendants

rather than vindicating a cognizable right). Engel has filed over one hundred other complaints in



                                               -8-
  Case: 4:20-cv-01816-SRC Doc. #: 4 Filed: 03/11/21 Page: 9 of 10 PageID #: 20


this Court alleging that his civil rights have been violated by these defendants and other state and

local entities and officials. Engel submits the pleadings in bulk, and he specifies that he intends

each set of pleadings to be docketed as an individual civil action. The nature of those pleadings

and Engel’s claims for damages are roughly the same as those in the instant action. It therefore

appears that this action is part of an attempt to harass these defendants and others by bringing

repetitious lawsuits, rather than a legitimate attempt to vindicate a cognizable right. See Spencer,

656 F. Supp. at 461-63; see also In re Billy Roy Tyler, 839 F.2d 1290 (8th Cir. 1988) (noting that

an action is malicious when it is a part of a longstanding pattern of abusive and repetitious

lawsuits). This action is subject to dismissal for this reason, as well.

       Having considered the instant complaint and supplemental document, as well as Engel’s

recent history of engaging in abusive litigation practices, the Court concludes that it would be

futile to permit Engel leave to file an amended complaint in this action. The Court will therefore

dismiss this action at this time pursuant to 28 U.S.C. § 1915(e)(2).

       Engel is cautioned to avoid the practice of repeatedly filing meritless lawsuits. First, a

prisoner who has filed three or more actions or appeals that were dismissed for one of the

reasons stated in 28 U.S.C. § 1915(e)(2) is subject to 28 U.S.C. § 1915(g), which limits his future

ability to proceed in forma pauperis. Second, the practice of repeatedly filing meritless lawsuits

can be interpreted as an abuse of the judicial process, which can result in court-imposed

limitations on the ability to bring future lawsuits. This Court is “vested with the discretion to

impose sanctions upon a party under its inherent disciplinary power.” Bass v. General Motors

Corp., 150 F.3d 842, 851 (8th Cir. 1998) (citations omitted). This includes the discretion to craft

and impose sanctions to deter litigants from engaging in “conduct which abuses the judicial

process.” Chambers v. NASCO, Inc., 501 U.S. 32, 43-45 (1991); see also Tyler, 839 F.2d at

1292 (affirming the district court’s sua sponte determination that a litigant should be limited to



                                                 -9-
 Case: 4:20-cv-01816-SRC Doc. #: 4 Filed: 03/11/21 Page: 10 of 10 PageID #: 21


filing one lawsuit per month pursuant to certain conditions precedent as a sanction for the

litigant’s repeated abuse of the judicial process). These powers stem from “the control

necessarily vested in courts to manage their own affairs so as to achieve the orderly and

expeditious disposition of cases.” Id. (quoting Link v. Wabash R. Co., 370 U.S. 626, 630-31

(1962)).

       Accordingly, the Court grants [2] Engel’s motion to proceed in forma pauperis. The Court

further orders that Engel shall pay an initial filing fee of $1.00 within twenty-one (21) days of the

date of this Order. Engel is instructed to make his remittance payable to “Clerk, United States

District Court,” and to include upon it: (1) his name; (2) his prison registration number; (3) the

case number; and (4) that the remittance is for an original proceeding.

       The Court dismisses this action without prejudice, pursuant to 28 U.S.C. § 1915(e)(2)(B),

for failure to state a claim upon which relief can be granted and for being frivolous and malicious.

The Court certifies that that an appeal from this dismissal would not be taken in good faith. An

Order of Dismissal will accompany this Memorandum and Order.



       Dated this 11th day of March, 2021.




                                                 STEPHEN R. CLARK
                                                 UNITED STATES DISTRICT JUDGE




                                               - 10 -
